DETAILED ACTION
Reissue Application:  Non-Final Rejection

Procedural Posture
On 03/14/2017:	US Patent No. 9,593,077 B2 issued to Payne et al. with claims 1-23.
On 03/12/2019:	Applicant filed US Reissue Patent Application No. 16/351,301.
On 08/24/2021:	A First Office Action on the Merits was mailed.
On 11/23/2021:	Applicant filed a new Reissue Declaration and a response.

Notice of Pre-AIA  or AIA  Status
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  Accordingly, the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Duty to Disclose Ongoing Litigation and Concurrent Proceedings
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 9,593,077 B2 is or was involved. These proceedings would include any trial before the Patent Trial and Appeal Board, interferences, reissues, reexaminations, supplemental examinations, and litigation.  Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information, which is material to patentability of the claims under consideration in this reissue application. These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Priority
US Patent Application No. 16/351,301 filed on 03/12/2019 is a reissue of US Patent Application No. 14/546,105 (now US Patent No. 9,593,077), filed on 11/18/2014, which further claims benefit to 11/18/2013 with US Provisional Patent Application No. 61/905,724.

Claim Status After the Amendment of 11/23/2021
Claims 1-23 issued in US Patent No. 9,593,077 B2 on 03/14/2017.  Claims 1-20 and 22 are original.  Claim 21 was amended.  Claim 23 was canceled.  Claims 24 and 25 were newly added.

Withdrawn Objections & Rejections
Previous objections, i.e., objection to the specification and claim 21, defective reissue declaration, and rejections, i.e., 35 USC § 251 and nonstatutory double patenting over US Patent No. 10,961,895, not mentioned in this Office Action have been withdrawn as a result of the response of 11/23/2021.
Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentable distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.




Maintained Double Patenting Rejection

Claims 1-3, 5, 6, 8, 11, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US Patent No. 10,526,284 (hereinafter referred to as the ’284 Patent). 
Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.
Regarding reissue claim 1, claim 1 of the ’284 Patent recites a specific compound in column 166, lines 1-16:

    PNG
    media_image1.png
    196
    330
    media_image1.png
    Greyscale
.  This depicted compound (species) in the ’284 Patent falls squarely within the limitations of generic reissue claim 1, thus anticipating reissue claim 1.  Therefore, reissue claim 1 is not patentably distinct over claim 1 of the ’284 Patent.
Regarding reissue claims 2, 3, 5, 6, 8, 11, and 18, these claims are anticipated also by the species of claim 1 of the ’284 Patent, as shown in the following correlation table:
The Reissue Claims
The ’284 Patent Claim
2
1
3
1
5
1
6
1
8
1
11
1
18
1

Accordingly, reissue claims 1-3, 5, 6, 8, 11, and 18 are not patentably distinct from claim 1 of the US Patent No. 10,526,284.

Modified Double Patenting Rejections

Claims 1-11, 13, 15, and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-8, 18, and 19 of US Patent No. 9,951,002 (hereinafter referred to as the ’002 Patent). 

This rejection is modified from obviousness to anticipation analysis for nonstatutory double patenting.
Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.


    PNG
    media_image2.png
    510
    314
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    520
    317
    media_image3.png
    Greyscale

Claim 1 of the ’002 Patent directly overlaps and is similar in scope and content with the limitations of reissue claim 1.  In particular, R1 of the ’002 Patent pertains to a C7/9 branched alkyl of (CH3(CH2)m)2CH–, where m = 2 or 3, R2 of ’002 Patent is branched C3-9 alkyl, R3 of ’002 Patent relates to –(CH2)p–, where p = 2-6,  L1 and L2 of ’002 Patent are –(CH2)n–, where n = 7-18.  In addition, L3, R4, and R5 of claim 1 of the ’002 Patent directly meet the scope of L3, R4, and R5 of reissue claim 1.  Since the ’002 Patent variables of R1, R2, R3, L1, and L2 in claim 1 are sufficiently limited & narrower in scope than instant R1, R2, R3, L1, and L2 of reissue claim 1, respectively, the claimed compounds of reissue claim 1 are anticipated from the well delineated substituents of claim 1 of the ’002 Patent. 
Moreover, claim 18 of the ’002 Patent directly overlaps and is similar in scope and content with the limitations of reissue claim 1.  More specifically, R1 of the ’002 Patent pertains 5/7/9 branched alkyl of (CH3(CH2)m)2CH–, where m= 1-3, R2 of ’002 Patent is branched C3-9 alkyl, R3 of ’002 Patent relates to –(CH2)p–, where p = 2-6, and L1 and L2 of ’002 Patent are directed to –(CH2)n–CH=CH-(CH2)r–, where each n and r = 1-15, wherein n + r = 6-16.  In addition, L3, R4, and R5 of claim 18 of the ’002 Patent directly meet the scope of L3, R4 and R5 of reissue claim 1.  Since the ’002 Patent variables of R1, R2, R3, L1, and L2 in claim 18 are sufficiently limited & narrower in scope than instant R1, R2, R3, L1, and L2 of reissue claim 1, respectively, the claimed compounds of reissue 1 are anticipated from the well delineated substituents of claim 18 of the ’002 Patent.
Regarding reissue claims 2-11, 13, 15, and 17-20, these claims are anticipated also by the compounds defined in claims 1, 4-8, 18, and 19 of the ’002 Patent, as shown in the following correlation table:
The Reissue Claims
The ’002 Patent Claims
2
5, 19
3
1, 18
4
1, 18
5
4, 18
6
8, 18
7
1, 18
8
1, 18
9
1, 18
10
1, 6, 18
11
1, 18
13
1, 6, 18 
15
1, 6, 7, 18
17
1, 6, 18
18
1, 18
19
1, 18
20
1, 18

Accordingly, reissue claims 1-11, 13, 15, and 17-20 are not patentably distinct from claims 1, 4-8, 18, and 19 of US Patent No. 9,951,002.
Claims 1-11, 13, 15, 17-20, and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 8-12, 14, 15, 18, and 20 of US Patent No. 9,850,202 (hereinafter referred to as the ’202 Patent). 

Although the claims at issue are not identical, they are not patentable distinct from each other because of the following reasons.  
Regarding reissue claim 1, claim 6 of the ’202 Patent recites,  

    PNG
    media_image4.png
    490
    378
    media_image4.png
    Greyscale

The claim 6 variables of the ’202 Patent are similar in scope and content with the reissue claim 1 variables.  In particular, R1 of claim 6 of the ’202 Patent pertains to a C3-9 branched alkyl of R1, which is narrower in scope than R1 of reissue claim 1.  In addition, R2, L1, L2, X1, X2, X3, R3, R4 and R5 of claim 1 of the ’202 Patent directly meet the scope of R2, L1, L2, X1, X2, X3, R3, R4 and R5 of reissue claim 1.  
However, L3 variable of claim 6 of the ’202 Patent is defined as a bond or a linear or branched C1-6 alkylene, which is broader than reissue L3.  
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to select the bond embodiment from claim 6 L3 variable of the ’202 Patent that falls inside the reissue claim variable as an obvious variation.  This is because the selection of the claim 6 L3 variables of the ’202 Patent as obvious variants of reissue L3 would reasonably be expected by the ordinary artisan to successfully result in a compound having similar properties or 
Regarding reissue claims 2-11, 13, 15, and 17-20, these claims are rendered obvious also by the compounds defined in claims 6, 8-12, 14, 15, 18, and 20 of the ’202 Patent, as shown in the following correlation table:
The Reissue Claims
The ’202 Patent Claims
2
10
3
9
4
9
5
8
6
14
7
6, 20
8
15
9
6, 20
10
11
11
6
13
12
15
11
17
11
18
18
19
18
20
18

Regarding reissue claim 22, claim 1 of the ’202 Patent recites,  

    PNG
    media_image5.png
    401
    264
    media_image5.png
    Greyscale

1 of the ’202 Patent is narrower than reissue R1 by being limited to a branched C3-9 alkyl.  In addition, R2, L1, L2, X1, X2, X3, R4, and R5 of claim 1 of the ’202 Patent directly meet the scope of R2, L1, L2, X1, X2, X3, R3, R4 and R5 of reissue claim 22.  Since the ’202 Patent variable of R1 in claim 1 is sufficiently limited & narrower in scope than instant R1 of reissue claim 22, the claimed compounds of reissue claim 22 are anticipated from the well delineated substituents of claim 1 of the ’202 Patent.
Accordingly, reissue claims 1-11, 13, 15, 17-20, and 22 are not patentably distinct from claims 1, 6, 8-12, 14, 15, 18, and 20 of US Patent No. 9,850,202.

Claim 1-8, 11, 18-20, and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of US Patent No. 10,961,188 (hereinafter referred to as the ’188 Patent). 
This rejection is modified to include reissue claim 22.

Although the claims at issue are not identical, they are not patentable distinct from each other because of the following reasons.
Regarding reissue claims 1 and 22, claim 1 of the ’188 Patent recites,
    PNG
    media_image6.png
    185
    251
    media_image6.png
    Greyscale
, which meets the limitations of reissue claims 1 and 22.  In particular, R1 of the ’188 Patent is:

    PNG
    media_image7.png
    79
    118
    media_image7.png
    Greyscale
(a branched C9 alkyl moiety), R2 of ’188 Patent is: 
    PNG
    media_image8.png
    61
    194
    media_image8.png
    Greyscale
(a C9 alkenyl moiety), X1 of ’188 Patent is S, the “upper” -C(O)O- (i.e., L1-C(O)O-R1) of the ’188 Patent Formula I correlates to instant X3, while the “lower” -C(O)O- (i.e., L2-C(O)(O)-R2) of the ’188 Patent Formula I correlates to instant X1, R3 of ’188 Patent is a linear C1-C6 alkyl, and R4 and R5 of ’188 Patent are each independently a linear C1-C6 alkyl or a pharmaceutically acceptable salt thereof.   
However, L1 and L2 of ’188 Patent are each independently a linear C1-C7 alkyl, which are broader in scope than instant L1 and L2 of reissue claims 1 and 22.  
Prior to the filing of the invention, it would have been obvious to a person of ordinary skill in the art to select the L1 and L2 embodiments of the ’188 Patent that fall inside L1 and L2 of reissue claims 1 and 22 as an obvious variation.  This is because the selection of the claim 1 L1 and L2 variables of the ’188 Patent as obvious variants of reissue L1 and L2 would reasonably be expected by the ordinary artisan to successfully result in a compound having similar properties or functions.  Since claim 1 of the ’188 Patent renders reissue claims 1 and 22 obvious, reissue claims 1 and 22 are not patentably distinct over claim 1 of the ’188 Patent. 
Regarding reissue claims 2-8, 11, and 18-20, these claims are obvious also over the compounds defined in claims 1-5 of the ’188 Patent, as shown in the following correlation table:
The Reissue Claims
The ’188 Patent Claims
2
1
3
4
4
4 
5
5
6
1
7
1
8
1, 2, 3
11
1
18
1, 4, 5

The ’188 Patent Claims
19
1, 4, 5
20
1, 4, 5

Accordingly, reissue claims 1-8, 11, 18-20, and 22 are not patentably distinct from claims 1-5 of US Patent No. 10,961,188.


New Double Patenting Rejection

Claims 1-8, 11, 18-20, and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of US Patent No. 10,980,895 (hereinafter referred to as the ’895 Patent). 
This rejection is instituted because the incorrect patent no. was listed in the previous Office Action, as detailed in the Response to Arguments sections of this Office Action.

Although the claims at issue are not identical, they are not patentable distinct from each other because of the following reasons.
Regarding reissue claims 1 and 22, claim 1 of the ’895 Patent recites,  

    PNG
    media_image9.png
    408
    309
    media_image9.png
    Greyscale

1 of the ’895 Patent pertains to C7-18 branched alkyl moieties as represented by the structures, CH((CH2)nCH3)2 or CH((CH2)nCH3)(CH2)n-1, where n=2-8 (overlaps with reissue R1), R2 of ’895 Patent is a branched C8-18 alkyl (overlaps with reissue R2) or C5-10 alkenyl (narrower than reissue R2), R3 of ’895 Patent relates to a C2-C6 alkylene (narrower than reissue R3), and L1 and L2 of ’895 Patent are linear C1-C8 alkylene (overlap with reissue L1 and L2), X [sic, X1] of ’895 Patent is S (narrower than reissue X2), R4 and R5 of ’895 Patent are H, linear alkyl C1-6 or branched alkyl C3-6 (narrower than reissue R4 and R5). 
However, the ’895 Patent variables of R1, R2, L1, and L2 in claim 1 overlap and are broader in scope with the reissue claim 1 and 22 limitations of variables R1, R2, L1, and L2, respectively. 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to select the R1, R2, L1 and L2 embodiments of claim 1 of the ’895 Patent that fall inside reissue R1, R2, L1 and L2 variables, respectively, in reissue claims 1 and 22, as obvious variations.  This is because the selection of the claim 1 R1, R2, L1 and L2 variables of the ’895 Patent as obvious variants of reissue R1, R2, L1 and L2 would reasonably be expected by the ordinary artisan to successfully result in a compound having similar properties or functions.  Since claim 1 of the ’895 Patent renders reissue claims 1 and 22 obvious, reissue claims 1 and 22 are not patentably distinct over claim 1 of the ’895 Patent. 
Regarding reissue claims 2-8, 11, and 18-20, these claims are obvious also over the compounds defined in claims 1-3 of the ’895 Patent, as shown in the following correlation table:


The ’895 Patent Claims
2
1
3
2
4
2
5
3
6
1
7
1
8
1
11
1
18
1
19
1
20
1

Accordingly, reissue claims 1-8, 11, 18-20, and 22 are not patentably distinct from claims 1-3 of US Patent No. 10,980,895.
Response to Arguments
Applicant's arguments filed 11/23/2021 have been fully considered but they are not persuasive with respect to the four (4) double patenting rejections over US Patent Nos. 10,526,284; 9,951,002; 9,850,202; and 10,961,188. 
Applicant disagrees with these rejections and asserts that the pending claims are patentably distinct from the claims of US Patent Nos. 9,850,202; 9,951,002; 10,526,284; and 10,961,188 (page 12 of Applicant’s Response of 11/23/2021).

	Argument does not replace evidence where evidence is necessary.  See MPEP §2145(1).  The ’002 Patent depicts compounds that are narrower in scope and content with the reissue claimed compounds, and thus anticipate the instant claims, while the ’284 Patent recites a species (compound) that explicitly anticipates the instant reissue claims.  In addition, the ’202 Patent and the ’188 Patent render the reissue claims obvious, as detailed previously.  Accordingly, the current reissue claims are not patentably distinct over the ’202 Patent, the ’002 Patent, the ’284 Patent, and the ’188 Patent, as established in this Office Action.  As such, these arguments are unpersuasive.
. 

Applicant’s arguments, see page 12, last 2 lines of the Double Patenting rejections section, filed 11/23/2021, with respect to the rejection of claims 1-8, 11, and 18-20 under nonstatutory double patenting as being unpatentable over claims 1-3 of US Patent No. 10,961,895 have been fully considered and are persuasive.  
The ’895 Patent was inaccurately listed as US Patent No. 10,961,895 in the Office Action and PTO-892 Form of 08/24/2021, instead of US Patent No. 10,980,895, which is viewed as a typographical error (emphasis added).  Although the full patent number was listed inaccurately to represent the ’895 Patent, it is noteworthy to mention that claim 1 of the ’895 Patent was reproduced and listed a compound of formula (I) in the Office Action of 08/24/2021 that is a cationic lipid compound for RNA delivery, as in the instant reissue.  Nevertheless, the non-statutory double patenting rejection over US Patent No. 10,961,895 has been withdrawn.
However, upon further consideration, a new ground of rejection of reissue claims 1-8, 11, 18-20, and 22 is now made in view of the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of US Patent No. 10,980,895.  As stated previously in this Office Action, the compounds of reissue claims 1 and 22 are rendered obvious over the claim 1 compounds of the ’895 Patent.  Applicant’s arguments are not persuasive.
Allowable Subject Matter
Claims 12, 14, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 21, 24, and 25 are allowed.
the specific compounds listed in claims 21, 24, and 25 contain patentable subject matter not found prior art.
Claim Status and Conclusion
Claims 1-22, 24, and 25 are pending.  Claims 1-11, 13, 15, 17-20, and 22 are rejected.  Claim 23 was canceled.  Claims 12, 14, and 16 are objected.  Claims 21, 24, and 25 are allowable.
.
Future Correspondence
	An inquiry concerning this communication or earlier communications from the examiner should be directed to Dwayne C. Jones whose telephone number is (571) 272-0578.  The examiner can normally be reached on Mondays-Fridays from 10:00 am to 6:00 pm PST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Speer, may be reached at (571) 272-8385.  The official fax No. for the organization where this application is assigned is (571) 273-9900.  For status inquires of a general nature refer to the customer service line at (571) 272-7705.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications may be obtained from Private PAIR only.  For more information about PAIR system, see http://pair-direct.uspto.gov  Should you have any questions on access to the Private PAIR system, contact the Electric Business Center (EBC) at 1-866-217-9197 (toll free).  If you 
All correspondence relating to this Reissue should be directed:

By EFS:	Registered users may submit via the electronic filing system EFS-
Web, at http://efs.uspto.gov/efile/myportal/efs-registered.

By Mail to:	Mail Stop Ex Parte Reexam
			Central Reexamination Unit 
United States Patent & Trademark Office
P.O. Box 1450
Alexandria, VA  22313-1450

By Fax:	571-273-9900

By hand to:	Customer Service Window
	Randolph Building
	401 Dulany Street
	Alexandria, VA 22314

For EFS-Web transmissions, 37 CFR 1.8(a)(1)(i)(C) and (ii) states that correspondence (except for a request for reexamination and a corrected replacement request for reexamination) will be considered timely if (a) it is transmitted via the Office’s electronic filing system in accordance with 37 CFR 1.6(a)(4), and (b) includes a certificate of transmission for each piece of correspondence stating the date of transmission, which is prior to the expiration of the set period of time in the Office Action.


/Dwayne C. Jones/			/Alan Diamond/
Patent Reexamination Specialist	Patent Reexamination Specialist		
CRU, Art Unit 3991			Central Reexamination Unit 3991

/Jean C. Witz/
Supervisory Patent Reexamination Specialist
CRU 3991